1

2

3

4                       UNITED STATES DISTRICT COURT

5                      EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,         No. 2:05-cr-0496-GEB
8                  Plaintiff,
9         v.                           ORDER DISMISSING MOTION FOR
                                       HABEAS CORPUS RELIEF FOR LACK OF
10   ERNESTO MANUEL AGUILA,            JURISDICTION
11                 Defendant.
12

13             Federal prisoner Ernesto Manuel Aguila filed a motion

14   for habeas corpus relief (ECF 90) in which he “asks this Court to

15   grant [him] interim relief in the form of conditional and immediate

16   transfer to community corrections, to direct he be released from

17   custody by July 30, 2019, and to ultimately hold that the amendment

18   to the good time credit [authorized in the First Step Act of 2018]

19   was immediately effective on December 21, 2018.”   Motion for relief

20   at 2:16-20.

21             The United States opposes the motion arguing, inter alia,

22   “it is undisputed that Aguila is incarcerated in South Dakota [;

23   therefore] this Court . . . does not have jurisdiction over Aguila’s

24   custodian and . . . cannot grant his requested relief.”    Response

25   at 2:21-22, ECF No. 95.    Aguila replies that Mr. Aguila tried to

26   file a pro se petition under 28 U.S.C. § 2241 in the South Dakota

27   district court in which he raised the same claims presented in his

28   petition sub judice, however the Clerk of Court for the United
                                       1
1    States District Court in the District of South Dakota refused to

2    file his petition and returned the petition to him, in a letter

3    stating: “The enclosed documents are being returned to you. The

4    case cited on the documents is a case in the Eastern District of

5    California.” Reply at 1:18-23, ECF No. 98 and ECF No. 91.

6                 The United States Supreme Court states in Rumsfeld v.

7    Padilla, 542 U.S. 426, 443 (2004): “The plain language of the

8    [28 U.S.C. § 2241(a)] habeas statute . . . confirms the general

9    rule that for core habeas petitions challenging present physical

10   confinement, jurisdiction lies in only one district: the district

11   of confinement.” See Stephens v. Herrera, 464 F.3d 895, 897 (9th

12   Cir. 2006) (stating “a § 2241 petition must be filed in the district

13   where the petitioner is in custody.”);            United States v. Poole,

14   531   F.3d   263,     275   (4th   Cir.   2008)(stating   the   petitioner’s

15   immediate custodian remained the warden of the prison in which he

16   was permanently confined, and therefore the sentencing district

17   court did not properly exercise jurisdiction over Petitioner’s

18   § 2241 petition.); Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.

19   1996)(“A petition under 28 U.S.C. § 2241 attacks the execution of

20   a sentence rather than its validity and must be filed in the
21   district where the prisoner is confined.”).

22                This court does not have jurisdiction over Aguila’s §

23   2241 petition because the Eastern District of California is not

24   “the district of confinement.”            Rumsfeld v. Padilla, 542 U.S. at

25   443. Therefore, the petition is dismissed for lack of jurisdiction.

26                Dated:    May 15, 2019
27

28
                                               2
1

2

3    .

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
         3
